DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/20, 5/18/20, and 7/2/2020 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and 28-32 in the reply filed on 7/6/22 is acknowledged.
Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 28, 29, 30, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladtkow (US Pub 2016/0296943).

Regarding Claim 1, Ladtkow teaches a flow cell for treating a fluid, the flow cell comprising: 
an inlet port (inlet port 1236; Figure 12C) for introducing fluid into the flow cell; 
at least one manipulation element, wherein the at least one manipulation element is in fluid communication with the inlet port (barrier 1246, there are at least 20 barriers which are in fluid communication with the inlet port) 
wherein the at least one manipulation element comprises: 
a channel in fluid communication with the inlet port (Fig. 12C, a channel is where the fluid is once it leaves the inlet, [0009]  the bag may include barriers around which the fluid stream flows, which creates the indirect flow path. The indirect flow path is where the channel would be.), 
wherein a cross-section of the channel comprises at least a first dimension (would inherently have a first dimension such as height, depth, thickness); 
a separation zone in fluid communication with the channel (a zone is by the upper horizontal barrier 1246 and would be a portion or an area in fluid communication with the channel, [0071]  the flow path 1244 is indirect, which maintains the fluid in bag 1232 and the channel is wehre the fluid is once it leaves the inlet and follows the indirect path to the outlet), 
wherein the separation zone separates a first flow of fluid in the channel into a second flow and a third flow each barrier would result in a different flow of fluid in the channel (flow can move in different directions at least around the top most barrier from the left side or the right side which would be second flow and a third flow); 
a reorienting zone in fluid communication with the separation zone (upper left and right inclined barriers 1246 located just underneath the large upper horizontal barrier 1246), 
wherein the reorienting zone reorients at least one of the second flow or the third flow (upper left and right inclined barriers 1246 located just underneath the large upper horizontal barrier 1246); 
a recombining zone in fluid communication with the reorienting zone, (due to inclination towards each other of the upper left and right inclined barriers 1246. the fluid would recombine due to the directions of the angled barriers) 
wherein the second flow and the third flow are recombined in the recombining zone (flows would be recombined after contact with inclinations towards upper left and right inclined barriers 1246); 
an outlet port in fluid communication with the at least one manipulation element for removing fluid from the flow cell (Fig. 12C, outlet port 1240); and 
wherein at least one of the separation zone, the reorienting zone, and the 
recombining zone is substantially transmissive to a form of electromagnetic energy ([0061] the material for flow cell 800 may be transparent and/or translucent to allow a user to visually determine whether beads are being removed from a fluid stream. Transparent or translucent material would allow transmission of electromagnetic energy. This would be relevant to the flow cell in Fig. 12C).  

Regarding Claim 2, Ladktow teaches the flow cell of claim 1, wherein the reorienting zone comprises a first junction that changes a direction of flow of the first flow of fluid from a first direction to a second direction ([0071] indirect flow path 1244 is created, in part, by barriers 1246. Barriers would change direction of flow).  

Regarding Claim 3, Ladktow teaches the flow cell of claim 2, wherein the first direction is on the same plane as the second direction (the first direction and second direction appear to be in the same plane in Fig. 12C).

Regarding Claim 4, Ladktow teaches the flow cell of claim 3, wherein the reorienting zone comprises a second junction that changes a direction of flow from the second direction to a third direction (due to inclination towards each other of the upper left and right inclined barriers 1246).  

Regarding Claim 5, Ladktow teaches the flow cell of claim 3, wherein the third direction is not on the same plane as the first direction (barrier 1246 is at angle which would be a third direction and the barrier at the first direction is horizontal).  

Regarding Claim 6, Ladktow teaches the flow cell of claim 1, wherein the flow cell is made of a polymeric material ([0076] In embodiments, bags (1140, 1200, 1216, 1232, 1248, 1264, and 1282) may be made of two sheets of polymeric material that are sealed together such as by radio frequency welding, acoustic welding, laser welding, and/or solvent welding, etc. In some embodiments, the features of the flow paths, e.g., channels 1152, 1212, and/or 1228 and barriers 1246, 1262, 1278, and 1294) may be formed by sealing the two sheets in a pattern to form the features. The sheets may be made from any suitable material some non-limiting examples including polyvinyl chloride, polyethylene, polyethylene terephthalate, polypropylene, and combinations thereof.).  

Regarding Claim 7, Ladktow teaches the flow cell of claim 6, wherein the flow cell is made of a rigid polymeric material ([0077] The bags 1140, 1200, 1216, 1232, 1248, 1264, and 1282 may be made of sheets of polymeric material which include a texture. As one example, the texture may include ridges similar to ridges 828 (FIG. 8).).  

Regarding Claim 8, Ladktow teaches the flow cell of claim 6, wherein the flow cell is made of a flexible polymeric material ([0076] The sheets may be made from any suitable material some non-limiting examples including polyvinyl chloride, polyethylene, polyethylene terephthalate, polypropylene, and combinations thereof.).

Regarding Claim 13, Ladtkow teaches the flow cell of claim 1, wherein the flow cell comprises greater than or equal to about 20 manipulation elements in fluid communication with each other (see barrier 1246, there are greater than 20 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet).  

Regarding Claim 14, Ladtkow teaches the flow cell of claim 1, wherein the flow cell comprises less than or equal to about 5000 manipulation elements in fluid communication with each other (see barrier 1246, there are less than 5000 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet). 

Regarding Claim 28, Ladtkow teaches a flow cell for treating a fluid, the flow cell (Fig. 12C) comprising: 
an inlet port for introducing fluid into the flow cell (inlet port 1236; Fig. 7, 712, Fig. 12C, 1232); 
a first manipulation element (barrier 1246), 
wherein the first manipulation element is in fluid communication with the inlet port (the fluid would be in fluid communication between the inlet port and the barrier, see barrier 1246 first barrier is horizontal), and 
wherein the first manipulation element comprises: 
a first channel in fluid communication with the inlet port (channel would be the space between the inlet port and the barrier membrane), 
wherein a cross-section of the first channel comprises at least a first dimension (the cross section of the first channel inherently has a first dimension); 
a first separation zone in fluid communication with the first channel (a zone is by the upper horizontal barrier 1246), 
wherein the first separation zone separates a first flow of fluid in the channel into a second flow and a third flow of fluid (flow can move in different directions at least around the top most barrier from the left side or the right side which would be second flow and a third flow); 
a first reorienting zone in fluid communication with the first separation zone  (upper left and right inclined barriers 1246 located just underneath the large upper horizontal barrier 1246), 
wherein the first reorienting zone reorients at least one of the second flow or the third flow (upper left and right inclined barriers 1246 located just underneath the large upper horizontal barrier 1246); 
a first recombining zone in fluid communication with the first reorienting zone (due to inclination towards each other of the upper left and right inclined barriers 1246. the fluid would recombine due to the directions of the angled barriers), 
wherein the second flow and the third flow are recombined in the recombining zone (flows would be recombined after contact with inclinations towards upper left and right inclined barriers 1246); and 
a second manipulation element (see barriers 1246 which are further down in the flow cell. For example the horizontal barrier that is after the first angled barriers), 
wherein the second manipulation element is in fluid communication with the first manipulation element (fluid passes from the inlet along the first barrier 1246 and then the additional barriers such as the angled barriers followed by the second horizontal barrier going from top to bottom. Second manipulation barrier would be the second horizontal barrier 1246 going from top to bottom), and 
wherein the second manipulation element (see limitation above) comprises: 
a second channel in fluid communication with the first manipulation element (two channels with fluid moving to the left around the barrier and fluid moving to the right around the barrier); 
a second separation zone in fluid communication with the second channel (flow can move in different directions at least around the top most barrier from the left side or the right side which would be second flow and a third flow. Zone would be around the second set of angled barriers 1246), 
wherein the second separation zone separates a fourth flow of fluid in the second channel into a fifth flow of fluid and a sixth flow of fluid (flow can move in different directions at least around the top most barrier from the left side or the right side which would be fourth flow and a fifth flow. This would be around the second pair of angled barriers 1246); 
a second reorienting zone in fluid communication with the second separation zone (second pair of upper left and right inclined barriers 1246 located just underneath the second  horizontal barrier 1246); 
a first recombining zone (due to inclination towards each other of the upper left and right inclined barriers 1246. the fluid would recombine due to the directions of the angled barriers), 
wherein the second reorienting zone reorients at least one of the fifth flow or the sixth flow (second pair of upper left and right inclined barriers 1246 located just underneath the second horizontal barrier 1246); and 
wherein the second reorienting zone has a different geometry than the first reorienting zone (the zone geometry would be different because the size of the first horizontal barrier 1246 and the size of the second horizontal barrier 1246 are different. The first horizontal barrier 1246 is longer and this would cause a different flow than the smaller second horizontal barrier 1246); and 
a second recombining zone in fluid communication with the second reorienting zone (due to inclination towards each other of the upper left and right inclined barriers 1246. the fluid would recombine due to the directions of the angled barriers), 
wherein the fifth flow and the sixth flow are recombined in the second recombining zone (fourth and fifth flows would be recombined after contact with inclinations towards upper left and right inclined barriers 1246).  


Regarding Claim 29, Ladtkow teaches the flow cell of claim 28, wherein the flow cell comprises a plurality of first manipulation elements (see barrier 1246, there are greater than 20 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet).    

Regarding Claim 30, Ladktow teaches the flow cell of claim 29, wherein the flow cell comprises a plurality of second manipulation elements (see barrier 1246, there are greater than 20 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet).    

Regarding Claim 31, Ladtkow teaches the flow cell of claim 30, wherein the flow cell comprises one of the plurality of first manipulation elements followed by one of the second plurality of manipulation elements (see barrier 1246, there are greater than 20 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet).    

Regarding Claim 32, Ladtkow teaches the flow cell of claim 30, wherein the flow cell comprises the first plurality of manipulation elements followed by the second plurality of manipulation elements (see barrier 1246, there are greater than 20 manipulation elements. These are in fluid communication as fluid goes by each of these from the inlet to the outlet).  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow (US Pub 2016/0296943), in view of Yoshida (US Pub 2017/0202740).
Regarding Claims 9 and 10, Ladtkow teaches the flow cell of claim 6, made of a polymeric material (see claim 6 above).
Ladtkow is silent to the polymeric material comprises poly (ethylene-vinyl acetate) (PEVA) and the polymeric material comprises 1,2- cyclohexane dicarboxylic acid diisononyl ester (DINCH).  
Yoshida teaches in the related art of storage of a biological fluid. [0078] Dense membranes are membranes prepared from solid materials that do not have pores or voids. Materials permeate dense membranes by processes of solution and diffusion. Examples of dense membranes include standard blood bag materials such as PVC, PVC-DEHP, PVC-Citrate, PVC-DINCH. [0185] The present disclosure also provides for and includes a blood storage device 20 having tubing 205 that is a barrier traversing tube 305 having at least one layer selected from the group consisting of ethylene-vinyl acetate (EVA), poly(ethylene-vinyl) acetate (PEVA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric material in the device of Ladtkow with DINCH or PEVA, as taught by Yoshida, in order to increase plasticity and permeability, taught by Yoshida in [0105].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow (US Pub 2016/0296943), in view of Grisham (US Pub 2017/0209864).
Regarding Claims 11 and 12, Ladtkow teaches the flow cell of claim 1.
Ladtkow is silent to the at least the first dimension is greater than about 0.4 mm and the at least the first dimension is less than about 30 mm.  
Grisham teaches in the related art of a fluid cell. [045] an input separator wall with a length of 6 mm, an output separator wall with a length of 12 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first dimension in the device of Ladtkow such as length to be 6 mm or 12 mm, as taught by Grisham, to be consistent with typical dimensions which are on the order of micrometers, as taught by [0257].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798